wo yh ¥ : ?) |

Kenneth RobertMeMullen-—— 4
Defendant's Hitorney - i. E 3 :
REGISTRATION NO. 91786298 ~ .
THE DEFENDANT: DEC 08 2013
XI pleaded guilty to count(s) 1 of Complaint . gumacugSSTmG act
LC] was found guilty to count(s) oo, , SQUTHEAN DISTRICT OF SAL! ey

 

the defendant’s possession at the time of arrest upon their deportation o Aas rem eet av Ae jr fe
é a

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page | of | (us

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
y. (For Offenses Committed On or After November 1, 1987)

Luis Antonio Perez-Venegas Case Number: 3 19-mj-24499

 

 

 

 

 

 

 

 

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(] The defendant has been found not guilty on count(s) |
C1 Count(s) - dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

wv .
JA TIME SERVED im days

KX Assessment: $10 WAIVED & Fine: WAIVED.
Court recommends USMS, ICE or DHS or other arresting agency return all property nO a Ppcuments in Bog
tas fe? oe

Me charged | in case

 

“Govt re SOUR Tf pcan Oe be deported/removed with relative, |

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgient are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

Tuesday, December 3, 2019
Date of Imposition of Sentence

Received “GAN TS

DUSM — Mt! ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:19-mj-24499

 

 
